Citation Nr: 9928595	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  99-16 458	)	DATE
	)
	)


THE ISSUE

Eligibility to payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1960 to December 
1967.

In August 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to a compensable 
evaluation for hemorrhoids and residuals of a pilonidal 
cystectomy and entitlement to a compensable evaluation under 
the provisions of 38 C.F.R. § 3.324.  The RO also determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a back disorder.  
In November and December 1993, the veteran expressed 
disagreement and added the claims of entitlement to service 
connection for bilateral hearing loss, tinnitus, and a neck 
disorder.  Regarding the previously decided issues, the RO 
issued to the veteran a statement of the case in January 1994 
and the veteran perfected the appeal therefrom.  

Later in January 1994, the RO confirmed and continued the 
denials and deferred adjudicating the issues of service 
connection for bilateral hearing loss and tinnitus.  
Entitlement to a total rating for pension purposes was 
granted.  In March 1994, the veteran added claims of 
entitlement to service connection for hypertension and 
disability of the musculoskeletal system.  In April 1994, the 
RO denied entitlement to service connection for bilateral 
hearing loss, tinnitus and deferred the issue of entitlement 
to service connection for hypertension as secondary to 
smoking.  In May 1994, the veteran filed notice of 
disagreement with the determinations associated with hearing 
loss, tinnitus, and a cervical spine disorder.  

In February 1995, the RO denied entitlement to service 
connection for degenerative arthritis of the lumbar spine, 
hypertension, and a total rating based on individual 
unemployability.  The RO also determined that the claims of 
entitlement to compensation for additional disability of the 
left and right wrists pursuant to 38 U.S.C.A. § 1151 (West 
1991) were not well grounded.  It was also determined that 
the rating decisions of October 1, 1980 which denied 
entitlement to service connection for a back disability and 
prior rating decisions were not clearly and unmistakably 
erroneous by VA's alleged failure to provide the veteran with 
an adequate examination and with the VA's alleged failure to 
find the existence of new and material evidence in the rating 
decision of January 14, 1994.  The RO received notice of 
disagreement associated with the foregoing issues in March 
1994.  The record then shows that the denials were confirmed 
and continued in June 1995 and a supplemental statement of 
the case was issued to the veteran.  In response, the veteran 
again expressed disagreement.  Later in June 1995, a hearing 
officer confirmed and continued the denials, except 
entitlement to an increased evaluation to 10 percent for a 
scar pilonidal cystectomy, effective from March 18, 1993, was 
granted.

In a July 1995 SSOC, it was noted that the veteran had 
withdrawn the issue of whether a well grounded claim had been 
submitted for additional compensation for a right wrist 
disability pursuant to Section 1151 and that new and material 
evidence for the issue of entitlement to service connection 
for a low back disability had been submitted.  

On appellate review in October 1996, the Board of Veterans' 
Appeals (Board) determined that new and material evidence to 
reopen the claim for a cervical spine disability had been 
submitted and to that extent the appeal was granted; that a 
valid claim of CUE in the October 1, 1980 rating action 
denying service connection for a disability of the cervical 
spine and the VA's alleged failure to provide medical 
examination had not been raised; that service connection for 
tinnitus, a low back disability, and hypertension was not 
warranted; and that a compensable evaluation for hemorrhoids 
with a history of anal fissure was not warranted.  The issues 
of entitlement to compensation benefits under the provisions 
of Section 1151 for left upper extremity disability and 
entitlement to a total rating based on individual 
unemployability due to service-connected disability were 
remanded for additional development.  

In April 1997, the RO received notice that in March 1997 the 
veteran appointed S.K., hereinafter the attorney, as his 
representative before the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (hereinafter referred to as the Court).  
The fee agreement provided that the veteran agreed to pay a 
fee equal to 20 percent of the total amount of any past-due 
benefits awarded on the basis of his claim with VA.  It was 
also understood that the contingency fee was to be paid by 
the VA directly to the attorney from any past-due benefits 
awarded on the basis of the veteran's claim and the veteran 
gave consent to such direct payment by the VA to the 
attorney.  The document contained the veteran's and 
attorney's name and the veteran's claims file number.  

The veteran, thereafter, appealed to the Court.  After 
reviewing the several motions submitted by the appellant and 
appellee, in McArthur v. West, No. 97-253 (November 4, 1998), 
the Court in a Memorandum Decision, reversed the Board's 
decision as to the claims for service connection for "low 
back pain" and tinnitus.  In regard to the claims for 
increased ratings for hemorrhoids and pilonidal cyst scar, 
the Court vacated the determinations and remanded them for 
further development and adjudication.  The other claims 
adjudicated or remanded by the Board were not before the 
Court.

In a March 1999 rating action, the RO, in part, granted 
service connection for minor causalgia of the left elbow, 
rated at 10 percent, effective from March 14, 1994 and 
cervical spine fusion, rated at 30 percent, effective from 
March 8, 1993.  Entitlement to a total rating based on 
individual unemployability was denied.

Pursuant to the Court's Order, in April 1999, the Board 
remanded the issues of entitlement to an evaluation in excess 
of 10 percent for post-operative pilonidal cyst, a 
compensable evaluation for hemorrhoids with a history of anal 
fissure, and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.

By a May 6, 1999 rating action, the RO effectuated the 
Court's determination and granted service connection for a 
low back disability with a 10 percent rating, effective March 
11, 1993 and tinnitus with a 10 percent rating, effective 
January 11, 1994.  On July 2, 1999, the RO increased the 10 
percent evaluation for the low back disability to 40 percent 
effective from March 11, 1993 and granted entitlement to a 
total disability evaluation based on individual 
unemployability effective March 11, 1993.  

In a July 27, 1999 letter, the RO told the veteran that it 
found the osteoarthrosis of the right L3-L4 lumbar facet 
joint 40 percent disabling and that entitlement to individual 
unemployability had been established from March 11, 1993.  
The RO also explained the combined percentage ratings table 
to the veteran.  Thereafter, the RO acknowledged that the 
record contained an attorney fee agreement which provided for 
the payment of attorney fees by the VA directly from past-due 
benefits and stated that the action had resulted from an 
award of past-due benefits.  Thus, 80 percent of the amount 
due from the effective date of the award up to July 21, 1999 
had been paid to him and from that date on 100 percent of 
entitlement benefits had been paid.  The total amount 
withheld was $16,994.40, the maximum attorney fee payable 
from past-due benefits.  The veteran was told that his 
records were being sent to the Board for a determination on 
whether all or part of the withheld funds were to be paid to 
the attorney.  The veteran was also told that he and his 
attorney should send any evidence or argument concerning 
payment of attorney fees from past-due benefits that he 
wanted the Board to consider directly to the Board within 30 
days.  Thus far, neither the veteran nor the attorney has 
responded.


FINDINGS OF FACT

1.  In October 1996, the Board, inter alia, denied 
entitlement to service connection for tinnitus and a low back 
disability and determined that new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for a cervical spine disorder.  The issues of 
entitlement to service connection for a cervical spine 
disorder, additional compensation for left upper extremity 
disability pursuant to 38 U.S.C.A. § 1151, and a total rating 
based on individual unemployability were remanded for 
additional development.

2.  Notices of disagreement leading to that decision were 
received subsequent to November 18, 1988.

3.  In March 1997, the veteran and attorney entered into an 
Attorney-Client Fee Agreement.  The agreement states that the 
attorney's fee is contingent on an award of 20 percent of any 
back-pay benefits, and is to be directly paid to the attorney 
by VA.  VA received notice of the agreement in April 1997.

4.  In November 1998, the Court reversed the Board's 
determinations with respect to the issues of service 
connection for low back pain and tinnitus.  

5.  In March 1999, the RO granted service connection for a 
cervical spine disability rated at 30 percent, effective from 
March 8, 1993 and compensation for minor causalgia of the 
left elbow under 38 U.S.C.A. § 1151 rated at 10 percent, 
effective March 14, 1994.

6.  In April 1999, the Board acknowledged the Court's 
actions, the March 1999 RO action, and thereafter remanded, 
among other things, the issue for entitlement to a total 
rating based on individual unemployability.

7.  By a May 6, 1999 rating action, the RO granted service 
connection for a low back disability with a 10 percent 
rating, effective March 11, 1993 and tinnitus with a 10 
percent rating, effective January 11, 1994.  On July 2, 1999, 
the RO increased the 10 percent evaluation for the low back 
disability to 40 percent effective from March 11, 1993 and 
granted entitlement to a total disability evaluation based on 
individual unemployability effective March 11, 1993.

8.  Regarding the granting of service connection for a 
cervical spine disability rated at 30 percent effective from 
March 8, 1993, compensation for minor causalgia of the left 
elbow under 38 U.S.C.A. § 1151 rated at 10 percent effective 
March 14, 1994, and a total disability evaluation for 
individual unemployability effective from March 11, 1993, the 
Board has not rendered a final determination with respect to 
any of those issues.

9.  Regarding tinnitus and the lower back disorder, the fee 
agreement between the attorney and veteran was entered into 
within a year of the Board's October 1996 decision and the 
provisions contained within are reasonable.


CONCLUSIONS OF LAW

1.  The criteria for eligibility for payment of attorney 
fees, resulting from the granting of service connection for a 
cervical spine disability rated at 30 percent effective from 
March 8, 1993, compensation for minor causalgia of the left 
elbow under 38 U.S.C.A. § 1151 rated at 10 percent effective 
March 14, 1994, and a total rating based on individual 
unemployability due to service-connected disability effective 
March 11, 1993, have not been met.  38 U.S.C.A. § 5904(c) 
(West & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

2.  The criteria for eligibility for direct payment of 
attorney fees by VA from past-due benefits, arising from the 
grant of entitlement to service connection for tinnitus and a 
lower back disorder, have been met.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R § 20.609 (1998).

3.  The fee specified in the agreement as being payable 
directly by VA to the attorney and amounting to no more than 
20 percent of past-due benefits awarded to the veteran is 
reasonable.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 
38 C.F.R § 20.609(f),(g),(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Section 5904, Title 38 of the United States Code provides 
except as provided in paragraph (3), in connection with a 
proceeding before the Department with respect to benefits 
under laws administered by the Secretary, a fee may not be 
charged, allowed, or paid for services of agents and 
attorneys with respect to services provided before the date 
on which the Board first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an agent or 
attorney is retained with respect to such case before the end 
of the one-year period beginning on that date.  The 
limitation in the preceding sentence does not apply to 
service provided with respect to proceedings before a court.  
38 U.S.C.A. § 5904(c)(1).

Applicable regulation provides attorneys-at-law may charge 
appellants for their services only if a final decision has 
been promulgated by the Board with respect to the issue or 
issues, involved; as such, fees may not be charged, allowed, 
or paid for services provided before the date of the Board's 
decision; the Notice of Disagreement which preceded the Board 
decision with respect to the issue or issues, involved was 
received by the agency of original jurisdiction on or after 
November 18, 1988; and the attorney-at-law or agent was 
retained not later than one year following the date that the 
decision by the Board with respect to the issue or issues, 
involved was promulgated.

Regarding attorney fees associated with the granting of 
service connection for a cervical spine disability, 
compensation for minor causalgia of the left elbow under 38 
U.S.C.A. § 1151 and a total rating based on individual 
unemployability, it is noted that the criteria for 
eligibility for attorney fees with respect to these matters 
have not been met.  Final decisions associated with those 
claims have not been issued.  Regarding service connection 
for a cervical spine disability, although in March 1999, 
entitlement to service connection was granted subsequent to 
the Board's October 1996 determination, in which the Board 
found that new and material evidence had been presented to 
reopen the issue and, consequently, remanded the service 
connection issue for additional development, a final decision 
for entitlement to service connection for a cervical spine 
disability has not been rendered.  It is noted that a Board 
determination on a finality basis cannot serve as a final 
determination of the underlying issue, i.e., entitlement to 
service connection for a cervical spine disability.  See VA 
O.G.C. Prec. 18-92 (September 11, 1992).  Thus, the criteria 
for eligibility for attorney fees in this regard are not met.  
Additionally, with regard to compensation for minor causalgia 
of the left elbow under 38 U.S.C.A. § 1151 and a total rating 
based on individual unemployability, it is noted that in 
October 1996, the Board remanded these issues for additional 
development.  VA regulation provides that a remand does not 
constitute a final decision of the Board.  38 C.F.R. § 
20.1100(b) (1998).  Thus, entitlement to receipt of past-due 
benefits associated with those issues cannot be paid as well.  
See 38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609.  In view of 
the foregoing, with regard to attorney fees resulting from 
the granting of granting of service connection for a cervical 
spine disability, compensation for minor causalgia of the 
left elbow under 38 U.S.C.A. § 1151, and a total rating based 
on individual unemployability, the criteria for entitlement 
to payment of attorney fees have not been met.  Id.

Regarding the granting of service connection for tinnitus and 
a lower back disorder, the Board finds that the requisite 
criteria for entitlement to attorney fees have been met.  As 
shown above, by an October 1996 decision, the Board denied 
entitlement to service connection for tinnitus and a low back 
disorder and notices of disagreement that preceded that Board 
decision with respect to those issues were received 
subsequent to November 18, 1988.  In addition, in March 1997, 
the veteran designated the attorney as his representative and 
the veteran and attorney entered into the fee agreement at 
that time.  Accordingly, the criteria of 
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609 are met.  Id.

The record also shows that a valid fee agreement between the 
attorney and veteran was entered into for eligibility to 
payment of attorney fees.  Agreement for the payment of fees 
for services of attorneys-at-law must be in writing and 
signed by the veteran and attorney-at-law.  The agreement 
also must include the names of the veteran and attorney, the 
applicable VA file number, and the specific terms under which 
the amount to be paid for the services of the attorney-at-law 
will be determined.  In addition, a copy of the agreement 
must be filed with the Board within 30 days of its execution.  
38 C.F.R. § 20.609(g).  Here, the March 1997 fee agreement 
recorded the name of the veteran and attorney, the VA file 
number, and specified the terms under which the amount to be 
paid would be determined.  The fee agreement was also filed 
with VA within 30 days of its execution.  Considering the 
foregoing, the requisite criteria of Section 20.609(g) are 
met.  

Additionally, the record shows that the attorney may receive 
payment directly by VA from past-due benefits.  In this 
matter, law and regulation provide that subject to the above-
discussed applicable criteria, the veteran and an attorney-
at-law may enter into a fee agreement providing that payment 
for the services of the attorney-at-law will be made directly 
to the attorney-at-law by VA out of any past-due benefits 
awarded as a result of a successful appeal to the Board or an 
appellate court or as a result of a reopened claim before VA 
following a prior denial of such benefits by the Board or an 
appellate court only if the following criteria are met: 
(1) the total fee payable (excluding expenses) does not 
exceed 20 percent of the total amount of the past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant, i.e., if all or any part of the relief sought 
is granted; and (3) the award of past-due benefits results in 
a cash payment to a claimant from which the fee may be 
deducted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h).

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  Id.

The requisite elements of 38 U.S.C.A. § 5904(d); 
38 C.F.R. § 20.609(h) are met.  Here, the total fee payable 
does not exceed 20 percent of the total amount of past-due 
benefits awarded.  The March 1997 fee agreement between the 
veteran and attorney specifically states that the fee will 
equal 20 percent of any past-due benefits payable to the 
veteran.  Additionally, the amount of the fee is contingent 
on whether or not the claim is resolved in a manner favorable 
to the veteran.  The agreement states that the attorney shall 
be paid 20 percent of any past-due benefits, thereby clearly 
making the payment of the fee dependent on favorable action 
taken in the case.  Finally, the record clearly shows that 
the award of past-due benefits has resulted in a cash payment 
to the veteran from which the attorney fee has been deducted, 
as in July 1999, the RO told the veteran that 80 percent of 
the total amount payable to him had been paid and that 
$16,994.40, the maximum amount for attorney fees payable, 
were being withheld pending a determination by the Board on 
whether all or part of the withheld funds should be paid.  

It is also noted that VA regulation provides that fees which 
total no more than 20 percent of any past-due benefits 
awarded are presumed reasonable; hence, the requirements of 
38 C.F.R. § 20.609(e) are met, see 38 C.F.R. § 20.609(f), and 
because the attorney informed RO of the attorney fee 
agreement in April 1997, the requirements of 
38 C.F.R. § 20.609(h)(4) are met.  38 C.F.R. § 20.609(h)(4).

Past-due benefits resulting from entitlement to service 
connection for a disability will be based on the initial 
disability rating assigned by the RO following the award of 
service connection.  The sum will equal the payments accruing 
from the effective date of the award to the date of the 
initial disability rating decision.  The grant of entitlement 
to service connection for tinnitus was assigned an effective 
date of January 11, 1994, rated at 10 percent and the grant 
of entitlement to service connection for a low back 
disability was assigned an effective date of March 11, 1993, 
rated at 40 percent.  The assigned evaluations were 
effectuated by a May 6, 1999 and July 2, 1999 rating 
decisions, respectively.  Thus, the inclusive dates for the 
payment of benefits arising from the grant of benefits 
resulting from tinnitus are from February 1, 1994, (because 
payment of monetary benefits may not be made before the first 
day of the calendar month following the date of an award, 
January 11, 1994, the beginning inclusive date for payment of 
the attorney's fee is February 1, 1994, see 38 U.S.C.A. § 
5111(a) (West 1991)) to May 6, 1999, the date of the rating 
decision that effectuated the grant.  For the same reasons, 
the inclusive dates for the payment of benefits arising from 
that grant of benefits resulting from a low back disability 
are from April 1, 1993 to July 2, 1999.  

The RO has retained 20 percent of the veteran's total past 
due benefits pending a determination by the Board for 
eligibility for payment of attorney fees from those past-due 
benefits.  As such, it is now incumbent upon the RO to 
compute what amount would be payable to the attorney.  38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h).

Finally, the Board is cognizant of the ongoing nature of the 
veteran's appeal, as noted in the INTRODUCTION section above, 
the veteran continues to pursue a claim for entitlement to 
service connection for hypertension and entitlement to an 
increased evaluations for hemorrhoids and a pilonidal cyst.  
Since the veteran could potentially be awarded additional 
past-due benefits in the future with respect to those claims, 
the Board is compelled to clarify that the impact of this 
decision is limited exclusively to the above-discussed 
eligibility for attorney fees for the past-due benefits 
awarded prior to this decision.  It is not intended to affect 
future Board dispositions, if any, of the eligibility for the 
payment of additional attorney fees from any future award of 
past-due benefits resulting from subsequent decisions 
rendered in any ongoing appeal.


ORDER

Eligibility for payment by the VA of attorney fees from past-
due benefits is denied.  None of the veteran's past-due 
benefits resulting from the granting of service connection 
for a cervical spine disability rated at 30 percent effective 
from March 8, 1993, compensation for minor causalgia of the 
left elbow under 38 U.S.C.A. § 1151 rated at 10 percent 
effective from March 14, 1994, and a total rating based on 
individual unemployability due to service-connected 
disability effective from March 11, 1993, should be paid to 
the attorney.

Eligibility for payment of attorney fees from past-due 
benefits is established.  The attorney should be paid 20 
percent of past-due benefits awarded to the veteran resulting 
from the grant of service connection for tinnitus, rated at 
10 percent, effective from February 1, 1994 to May 6, 1999 
and the grant of service connection for a low back disorder, 
rated at 40 percent, effective from April 1, 1993 to 
July 2, 1999.



		
	V. L. Jordan
Member, Board of Veterans' Appeals



 


